El Juez Asociado SR. MacLeary,
emitió la opinión del tribunal.
La presente apelación se refiere a nna cuenta de costas, incluyendo un memorandum de honorarios de abogados, as-cendente a $1,100. Ante la Corte de Distrito de Humacao, se entabló por The Fajardo Development Co. una demanda contra los bienes' relictos de Bautista Morfi, para compeler el otorgamiento de una escritura de traspaso de un predio de terreno cuyo valor excede de quinientos dollars ($500). Des-pués de varias excepciones por parte de los demandados, y una contestación basada en los méritos del caso, la deman-dante pidió por moción escrita que la corte se sirviera tener-1 la por desistida en dicha acción; la cual petición fue conce-dida, dictándose por la corte sentencia de acuerdo con la mis-ma, en 20 de abril pasado, e imponiéndose las costas a la de-mandante. En 22 de abril de 1911, uno de los demandados, o sea el apelado, presentó al secretario de la corte de distrito, un memorandum de costas, del cual envió copia el mismo día,-por correo, al abogado de la parte contraria.
El 5 de mayo, o sea catorce días después, el apelado pre-sentó a la corte una moción, solicitando de la. misma, la apro-bación de su memorandum de costas, la cual aprobación fué ordenada por la misma corte el 8 de mayo. Dicha orden fué notificada a los abogados del apelante, y éstos en 10 del mismo1 mes, presentaron a la corte una moción, solicitando la recon-sideración de la misma. Esa moción fué denegada; y contra la resolución denegando la moción por la que se suplicó a la. corte se sirviera dejar sin efecto la orden aprobando el memorandum de costas, se ha interpuesto el presente recurso de apelación.
El apelado presentó oportunamente una moción ante este •tribunal, solicitando que se desestimara el recurso de apela-*1122ción por el motivo de que la resolución apelada no era apela-ble. Este tribunal aplazó la decisión de dicha moción con el fin de resolver después de haber oído todo el caso.
Nos parece conveniente discutir el caso según ha sido pre-sentado por el apelado, o sea en la forma de las tres propo-siciones siguientes:
“1. El recurso debe desestimarse porque no es apelable la orden contra la cual se ha establecido.
“2. La resolución inferior debe confirmarse porque los errores que alega el apelante, no aparecen del pliego de exposición del caso, aparte de que aun teniendo en cuenta dicha exposición, tales errores, así lla-mados por el apelante, no son en realidad errores, sino justicia a secas.
“3. La orden apelada debe ser confirmada porque el tribunal sen-tenciador cumplió estrictamente con la ley al dictar su resolución. ’ ’
■ Discutiremos estas cuestiones por el orden en que han •sido presentadas. ’ 1
• ■ Es una proposición general que no se puede apelar de la resolución de una corte por la que ésta se niega a dejar sin efecto una orden que es apelable por sí. Pero, puede ser que esta regla general, a semejanza de todas las demás, tenga ex-cepciones en ciertos casos. No debe olvidarse que la orden de 8 de mayo de 1911 era virtuálmente una sentencia dictada en rebeldía porque los apelantes habían dejado de presentar, dentro de cierto período, sus objeciones contra el memorandum de costas. Aunque los demandantes pudieran haber in-terpuesto recurso de apelación contra dicha orden, habría sido muy difícil conseguir la completa revisión del caso, en virtud de los supuestos méritos del mismo, y en tales casos, se ha permitido que se presente una moción solicitando que se deje sin efecto la rebeldía, y que en el caso de una negativa, se apele de la resolución denegando la moción. (McCormick v. Belvin, 96 Cal., 182; De la Montanya v. De la Montanya, 112 Cal., 101; Pignaz v. Burnett, 119 Cal., 157; Thompson v. Alford, 128 Cal., 227.)
Considerando domo consideramos, que el presente caso constituye una excepción de la regla general, y encontrando *1123que la resolución denegando la moción por la que se suplica a la corte se sirva dejar sin'efecto la orden aprobando el memorandum de costas, es apelable, debe desestimarse la moción solicitando que se desestime esta apelación.
Esto nos lleva a la consideración de la segunda proposi-ción consignada en la presente. Puede ser que los errores en que según afirma el apelante, incurrió la corte inferior en sus resoluciones, no se habían consignado en debida forma; pero toda vez que tales errores, si realmente lo eran, son errores fundamentales, la corte, de acuerdó con las regias, los tomará en consideración; así es que preferimos hacer caso' omiso de dicha objeción y examinar dichos errores detenidamente. La resolución de la corte sentenciadora, aprobando el memorandum de costas, incluso los honorarios de abogados, parece que se funda en la idea de que, habiendo dejado la deman-dante de presentar objeción alguna contra el mismo, la corte debía considerar dicho memorandum como vcompletamente correcto. Ese no es nuestro parecer con respecto a este asun-to. Ya se impugne o nó el memorandum, la cuestión de hono-rarios de abogados queda confiada por la ley a la discreción de la corte. (Véanse las leyes de la Asamblea Legislativa de 1908, pág. 85.) Si la corte hubiese ejercido su discreción en el asunto, y luego hubiese aprobado el memorandum de costas, hubiéramos entonces creído conveniente modificar la resolu-ción de la corte, sólo en el caso- de que los autos hubieran de-mostrado un abuso de esa discreción. Pero cuando la corte se niega a ejercer discreción alguna en el asunto, entonces claramente incurre en error y no puede reclamar nuestra aprobación para su resolución. La corte debe considerar la importancia del trabajo y de los conocimientos profesionales empleados por los abogados en el presente caso, y el valor de los mismos, y llegar de este modo a la determinación de la cantidad que debe concedérseles por concepto de honorarios.
Ahora llegamos a la tercera proposición según ha sido presentada po.r el apelado. Por las razones alegadas con mo-tivo de la segunda proposición no podemos estar de acuerdo *1124con dicha tercera proposición y debemos por lo tanto consi-derarla como errónea.
Poi: las razones expuestas, debemos declarar que la Corte de Distrito de Humacao incurrió en error, al negarse a dejar sin' efecto la orden aprobando el memorandum de costas; y debe ordenarse a dicba corte que oiga las partes a favor y en contra del memorandum de costas; y que después de baber considerado todos los becbos en pro y en contra, y de baber ejercido una sana discreción judicial en dicbo asunto, desa-pruebe dicbo memorandum o apruebe la suma que el deman-dado Morfi tenga derecho a recobrar en el asunto.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.